Case 1:21-cv-01732-BPG Document1 Filed 07/12/21 Page,1 of 8

4
IN THE UNITED STATES DISTRICT courT®. Pern
FOR THE DISTRICT OF MARYLAND We

 

Autumn Williams

9808 Deeway

Midle River, MD 21220

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

BTST Services, LLC
1900 N. Howard Street
| Baitimore, MD 21218

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page.with the full list of names.) -

 

 

srs, Listen
dy Gs er C

Complaint for Employment
Discrimination

Case No. BG Bw BL

(to be filled in by the Clerk’s Office)

Yes 0 No
(check one)

Jury Trial:
Case 1:21-cv-01732-BPG Document1 Filed 07/12/21 Page 2 of 8

I. The Parties to This Complaint

A. The Plaintiff(s)

~ Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Autumn Williams

 

9808 Deeway

 

Middle River

 

Maryland 21220

 

~ 443-629-2483

 

Autumn.williams29@ yahoo.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (Gif
known). Attach additional pages if needed...

Defendant No. 1

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

BTST Services, LLC

 

 

1900 N. Howard Street

 

Baltimore

 

Maryland , 21218

 

443-438-6742

 

 
Case 1:21-cv-01732-BPG Document1 Filed 07/12/21 Page 3 of 8

Defendant No. 2

 

 

Name Christopher Simon

Job or Title Resident Agent

(if known) _

Street Address 1900 N. Howard Street

 

City and County Baltimore
State and Zip Code Maryland, 21218

Telephone Number

 

E-mail Address

 

(ifknown) :

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

+

Telephone Number

 

E-mail Address

 

‘(if known) Oo '

(Cf there are more than three defendants, attach an additional page
providing the same information for each additional defendant.) _

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s)
is:

Name | BTST Services, LLC

 

 

City and County Baltimore
State and Zip Code Maryland, 21218

 

Telephone Number
Case 1:21-cv-01732-BPG Document 1 Filed 07/12/21 Page 4 of 8

I. | Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply): .

O

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VIL, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. _
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112

~ to 12117. .

(Note. In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter

- from the Equal Employment Opportunity Commission.)

 

 

 

Oo Other federal law (specify the federal law):

O Relevant state law (specify, if known):

Cl Relevant city or county law (specify, if known):
| I. Statement of Claim _

_ Write a short and plain statement of the claim. Do not make legal arguments. State as —
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought, State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed. |
Case 1:21-cv-01732-BPG Document1 Filed 07/12/21 Page 5of8

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.
Other acts (specify); Failure to document my clinical hours

ORORONG

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on datefs)
July 2017 through December 2018 .

 

Cc. I believe that defendant(s) (check one):

O is/are still committing these acts against me.

O is/are not still committing these acts against me. ©

D. Defendant(s) discriminated against me based on my (check all that apply and
explain): -

race

 

color

 

gender/sex

 

religion

 

national origin

OOcadgocdka

age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination)
disability or perceived disability (specify disability) |

ADHD, Dysgraphia, Dyslexia and Depression

q

 
Case 1:21-¢v-01732-BPG Document1 Filed 07/12/21 Page 6 of 8

The facts of my case are as follows. Attach additional pages if needed.
Prior to becoming employed with BTST, | informed the executive director who recruited

 

me that | suffered with several disabilities that would require accommodation. | was hired

 

in May 2016. | had no problems with my employment until July 2017 when | was assigned a new

 

supervisor who refused to acknowledge my disabilities. Due to my dysgraphia and dyslexia, i

 

require additional time to enter notes. This had never been an issue before and in fact, other non disabled

 

staff also entered their notes late without being penalized, harassed or berated as | was.

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

FV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

Complaint filed with Maryland Commission on Civil Rights February 14, 2019.

 

The Equal Employment Opportunity Commission (check one):

Oo has not issued a Notice of Right to Sue letter.
ae issued a Notice of Right to Sue letter, which I received on (date)
April 16, 2021

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

 

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’ s alleged discriminatory
conduct (check one):

Oo 60 days or more have elapsed.
0 less than 60 days have elapsed.
Case 1:21-cv-01732-BPG ‘Document 1 Filed 07/12/21 Page 7 of 8

_ Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or

exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Nuetral employment Reference

Accurate Documentation for Clinical hours worked
Reimbursement for Medical costs $10,000.00
Emotionat Distress, Pain & Suffering $500,000.00 _
Legal fees for false charges against me $15,000.00

 
Case 1:21-cv-01732-BPG Document1 Filed 07/12/21 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, i certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A, For Parties Without an Attorney

1 agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file. with the Clerk’s Office may result in the dismissal of my case.

"Date of signing: Wu\¥ it, 2091.

Signature of Plaintiff

#

 

Printed Name of Plaintiff Autumn J. Williams:

'
k

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff)

B. For Attorneys

Date of signing: 20

 

Signature of Attorney
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address |
Telephone Number ii
E-mail Address .

 

 
